Case: 21-40019     Document: 00516094994          Page: 1    Date Filed: 11/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 November 16, 2021
                                   No. 21-40019                     Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juventino Castro, Jr.

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:17-CR-673-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Juventino Castro, Jr., appeals the district court’s denial of his motion
   for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). On appeal,
   he argues that the district court abused its discretion because it found that
   Castro’s fear of COVID-19 reinfection, in light of his prior recovery from




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40019      Document: 00516094994          Page: 2   Date Filed: 11/16/2021




                                    No. 21-40019


   COVID-19, was not an extraordinary and compelling ground for
   compassionate release under § 3582(c)(1)(A)(i).
          We review a district court’s decision to deny a prisoner’s
   § 3582(c)(1)(A)(i) motion for compassionate release for abuse of discretion.
   See United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). A district
   court may modify a defendant’s term of imprisonment, after considering the
   applicable 18 U.S.C. § 3553(a) factors, if the court finds that “extraordinary
   and compelling reasons warrant such a reduction.” § 3582(c)(1)(A)(i).
          Here, the district court denied Castro’s motion based on an
   independent assessment of the § 3553(a) factors, and we affirm on that basis.
   See United States v. Shkambi, 993 F.3d 388, 393 (5th Cir. 2021); Chambliss,
   948 F.3d at 693–94. Accordingly, we need not consider the district court’s
   separate reasoning that Castro’s prior recovery from COVID-19 weighed
   against his release.
          The district court’s order is AFFIRMED.




                                         2